Title: From George Washington to Jacob Read, 11 August 1784
From: Washington, George
To: Read, Jacob



Dear Sir,
Mount Vernon Augt 11th 1784.

I return the letter you were so obliging as to send me & thank you for the perusal of it—no copy has been taken—nor will any part of its contents transpire from me.
Although Mr Ls intelligence may come from a man of information, and tho’ it is undoubted, that the British Cabinet wish to recover the United States to a dependence on that government, yet I can scarcely think they ever expect to see it realized, or that they have any plan in contemplation by which it is to be attempted; unless our want of wisdom, and perseverence in error, should in their judgment render the effort certain.
The Affairs of Ireland, if our accts from thence are to be relied on, are in too turbulent a state to suffer G. Britn to enter very soon into another War with America, even if her finances were on a more respectable footing than I believe them to be, and her prospect of success must diminish as our population encreases, and the governments become more consistent—without the last of which indeed, any thing may be apprehended.
It is however as necessary for the Sovereign in Council, as it

is for a General in the field, not to despise information; but to hear all—compare all—combine them with other circumstances, and take measures accordingly—Nothing I acknowledge would sooner induce me to give credit to a hostile intention on the part of G. Britain than their continuing (without the shadow of reason, for I really see none they have) to withhold the Western Posts on the American side the line from us; and sending, as the Gazettes mention, Sir Guy Carleton over as Vice Roy to their possessions in America; which it seems is to undergo a new organization.
The opinion I have here given you will readily perceive is founded upon the idea I entertain of the temper of Ireland—the imbicility of G.B.—and her internal divisions; for it is with pain I add, that I think our Affairs are under wretched management—and that our conduct, if Great B: was in circumstances to take advantage of it, would bid her hope every thing; while other Powers might expect little from the wisdom, or exertion of these States.
I thank you for your proferred Services to the Eastward—I have nothing at this moment to trouble you with, but wishing you may find the air of Rhode Island salubrious & beneficial to your Mother I have the honor to be with Great Esteem—Sir Yr most Obedt and very Hble Servt

Go: Washington

